                  Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 1 of 30



James A. Keller (PA 78955)
James.Keller@saul.com
Jessica L. Meller (PA 318380)
Jessica.Meller@saul.com
SAUL EWING ARNSTEIN & LEHR LLP
1500 Market Street
Centre Square West, 38th Floor
Philadelphia, PA 19102
Tel: 215.972.7777
Fax: 215.972.4168

                              UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF PENNSYLVANIA

BRENDAN O’KEEFE

                               Plaintiff,
                                                               No. 2019-C-0573
                        v.

LEHIGH UNIVERSITY and LEHIGH
UNIVERSITY POLICE OFFICERS JOHN DOE I
and II

                               Defendant.


                                            NOTICE OF REMOVAL

             Defendant Lehigh University (the “University”), hereby files this Notice of Removal

pursuant to 28 U.S.C. §§ 1332 and 1441, et seq. The grounds for removal are as follows:

             1.         Plaintiff commenced this action against the University by filing a civil action

complaint in the Court of Common Pleas of Lehigh County, Pennsylvania. That matter is

captioned as Civil Action No. 2019-C-0573, and a copy of the Complaint (“Complaint”) is

attached to this Notice as Exhibit A.

             2.         Under 28 U.S.C. § 1441, “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant




34321999.3 03/01/2019
                  Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 2 of 30



or defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.” 28 U.S.C. § 1441(a).

             3.         Pursuant to 28 U.S.C. § 1441, “[a] civil action otherwise removable solely on the

basis of [diversity jurisdiction] may not be removed if any of the parties in interest properly

joined and served as defendants is a citizen of the State in which such action is brought.” 28

U.S.C. §1441(b)(2) (emphasis added).

             4.         The Complaint has not been served on the University. A copy of the docket from

the state court proceedings in this matter as of the time of the filing of this Notice, which does

not show service of process, is attached as Exhibit B.

             5.         As a result, the provisions of 28 U.S.C. § 1441(b)(2), commonly referred to as

“the forum defendant rule,” are inapplicable to the instant matter because the University,

although a Pennsylvania citizen, has not been “properly joined and served” in the state court

action. See 28 U.S.C. § 1441(b)(2); Encompass Ins. Co. v. Stone Mansion Rest. Inc., 17-1479,

2018 WL 3999885, at *2 -*3 (3d Cir. Aug. 22, 2018) (holding that removal to federal court was

appropriate where defendant’s notice of removal was filed prior to accepting service in the state

court action).

             6.         Specifically, this Notice of Removal is timely under 28 U.S.C. § 1446(b) because

the Plaintiff’s Complaint in this action, which was filed on February 26, 2019, has not been

served on the University. This Notice of Removal is filed within thirty (30) days of the filing of

the Complaint and within one year of the commencement of the action, so that it is timely filed

under 28 U.S.C. § 1446(b).

             7.         Pursuant to 28 U.S.C. § 1332, which provides for diversity jurisdiction, the

“district courts shall have original jurisdiction of all civil actions where the matter in controversy



                                                       -2-
34321999.3 03/01/2019
                  Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 3 of 30



exceeds the sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens

of different States.” 28 U.S.C. § 1332(a)(1).

             8.         Plaintiff’s civil action includes a claim in excess of $150,000 in damages.

             9.         Plaintiff is a citizen of New Jersey. Exhibit A at ¶ 10.

             10.        The University is private research university in the Commonwealth of

Pennsylvania, with its principal place of business at 27 Memorial Drive West, Bethlehem, PA

18015, within this federal district.

             11.        Since this civil action involves a matter in controversy that exceeds the sum of

$75,000 and is between citizens of different States – Pennsylvania and New Jersey – the action is

properly removed to this Court pursuant to 28 U.S.C. § 1332.

             12.        A true and correct copy of this Notice will be promptly filed with the Court of

Common Pleas of Lehigh County, pursuant to 28 U.S.C. § 1446(d).

             13.        Written notice of the filing of this Notice will be promptly served on Plaintiff,

pursuant to 28 U.S.C. § 1446(d).


             WHEREFORE, pursuant to 28 U.S.C. §§ 1332 and 1441 et seq., Defendant Lehigh

University respectfully requests that Plaintiff’s civil action be removed from the Court of

Common Pleas of Lehigh County to the United States District Court for the Eastern District of

Pennsylvania.




                                                         -3-
34321999.3 03/01/2019
                 Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 4 of 30



                                                        Respectfully submitted,

                                                        /s/ James A. Keller
                                                        James A. Keller (PA 79855)
                                                        James.Keller@saul.com
                                                        Jessica L. Meller (PA 318380)
                                                        Jessica.Meller@saul.com
                                                        SAUL EWING ARNSTEIN &
                                                        LEHR LLP
                                                        1500 Market Street
                                                        Centre Square West, 38th Floor
                                                        Philadelphia, PA 19102
                                                        Tel: 215.972.7777
                                                        Fax: 215.972.4168

Dated: March 1, 2019




                                              -4-
34321999.3 03/01/2019
                 Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 5 of 30



                                    CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the foregoing Notice of Removal was

served today on the following via first class mail, postage prepaid, addressed as follows:

                                         William Spade, Esq.
                                          1525 Locust Street
                                              Suite 1400
                                        Philadelphia, PA 19102
                                        Phone: 215-260-95900
                                         will@spadelaw.com


                                                              /s/ James A. Keller
Dated: March 1, 2019                                          James A. Keller




34321999.3 03/01/2019
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 6 of 30




                       EXHIBIT A
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 7 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 8 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 9 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 10 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 11 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 12 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 13 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 14 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 15 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 16 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 17 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 18 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 19 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 20 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 21 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 22 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 23 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 24 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 25 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 26 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 27 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 28 of 30
Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 29 of 30




                         EXHIBIT B
                                                                                                http://publicaccess.lehighcounty.org/CaseDetail.aspx?CaseID=897797
                                Case 5:19-cv-00884-JFL Document 1 Filed 03/01/19 Page 30 of 30
          Skip to Main Content Logout My Account My Cases Search Menu New Civil Search Refine Search Back                    Location : Judicial Records Images Help

                                                                     REGISTER OF ACTIONS
                                                                           CASE NO. 2019-C-0573

         Brendan OKeefe - VS - Lehigh University, Lehigh University Police Officer, §                                Case Type: Contract Buyer Plaintiff
         John Doe I & II                                                            §                                Date Filed: 02/26/2019
                                                                                    §                                 Location: Civil Records
                                                                                    §
                                                                                    §


                                                                              PARTY INFORMATION

                                                                                                                                       Attorneys
         Defendant      John Doe I & II


         Defendant      Lehigh University


         Defendant      Lehigh University Police Officer


         Plaintiff      OKeefe, Brendan                                                                                                William Spade, Esq
                                                                                                                                        Retained
                                                                                                                                       215-260-9590(W)


                                                                        EVENTS & ORDERS OF THE COURT

                     OTHER EVENTS
         02/26/2019 Contract Buyer Plaintiff
                     Civil Cover Sheet
         02/26/2019 New Action Complaint
                     Damages prayed in Counts I thru III in an amt in excess of $150,000.00. Count IV, see original for details.


                                                                            FINANCIAL INFORMATION



                      Plaintiff OKeefe, Brendan
                      Total Financial Assessment                                                                                                               177.50
                      Total Payments and Credits                                                                                                               177.50
                      Balance Due as of 03/01/2019                                                                                                               0.00

         02/26/2019 Transaction Assessment                                                                                                                      177.50
         02/26/2019 E-File Electronic Payment     Receipt # E-2019-01913                                  O'Keefe, Brendan                                    (177.50)




1 of 1                                                                                                                                                     3/1/2019, 8:43 AM
